EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated April 27, 2010, with respect to the financial statements of Transave, Inc. for the years ended December 31, 2009 and 2008 included in the Insmed Form 8-K/A (No. 000-30239) and to the incorporation by reference of our report in the following Insmed Registration Statements summarized below: Registration Statement Number Description 333-131535 Form S-3, pertaining to the Shelf Registration Statement 333-123695 Form S-3, pertaining to the Offering of Securities in July 2003, November 2004 and March 2005 333-139744 Form S-8, pertaining to the Insmed Incorporated Amended and Restated Employee Stock Purchase Plan 333-87878 Form S-8, pertaining to the Insmed Incorporated Stock Incentive Plan 333-39198 Form S-8, pertaining to the Insmed Incorporated Employee Stock Purchase Plan 333-129479 Form S-8, pertaining to the Insmed Incorporated Employee Stock Purchase Plan and Stock Incentive Plan 333-39200 Form S-8, pertaining to the Insmed Incorporated Stock Incentive Plan /s/ Ernst & Young LLP Metro Park, New Jersey January 14, 2011
